Citation Nr: 1002003	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for grade III 
spondylolysis, lumbosacral spine status post fusion L4-S1, 
with internal fixation and bone graft (a low back disorder).

2.  Entitlement to service connection for a psychiatric 
disorder, to specifically include anxiety disorder and 
depression.  

Additional claims on appeal consisting of entitlement to 
ratings in excess of 10 percent for residuals of a right 
inguinal hernia and for residuals status post right 
ilioinguinal nerve stimulator implantation, will be addressed 
in a separately issued Board decision. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and August 2008 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  

The Veteran provided testimony at a travel board hearing held 
before the undersigned Acting Veterans Law Judge at the RO in 
August 20009.  A transcript of that hearing is of record.

The Board notes that the Veteran also provided testimony at a 
prior travel Board hearing held in February 2009, before a 
different Veterans Law Judge; a transcript of that hearing is 
of record.  At that hearing, the Veteran addressed two 
increased rating claims also on appeal.  The law requires the 
VLJ who conducted the hearing to participate in the decision 
on appeal.  38 C.F.R. § 20.707 (2009).  Accordingly, a 
separate Board decision will be issued by the VLJ who 
conducted the February 2009 hearing, addressing the claims on 
appeal consisting of entitlement to ratings in excess of 10 
percent for residuals of a right inguinal hernia and for 
residuals status post right ilioinguinal nerve stimulator 
implantation. 


A review of the file reflects that the Veteran has raised 
several additional claims, as detailed in a duty to assist 
letter issued in June 2009.  These claims are not in 
appellate status before the Board and are referred to the RO 
for action and adjudication, as appropriate.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A currently manifested low back disorder has been 
etiologically linked by competent medical evidence to the 
Veteran's period of active service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a low back disorder are 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate the claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in July 2008.  This letter appears 
to have satisfied the requirements of the VCAA.  The Board 
also notes that the July 2008 letter provided the Veteran 
with notice as required by the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board need not, however, discuss in further detail the 
sufficiency of the letter or VA's development of the claim in 
light of the fact that the Board is granting the service 
connection claim for a low back disorder.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefits sought on appeal.

Factual Background

The Veteran filed a service connection claim for a low back 
disorder in April 2007.  

The Veteran's service treatment records (STRs) do not reflect 
that any abnormality of the spine was identified upon 
enlistment examination of October 1998 and are negative for 
documentation of a low back injury or for complaints, 
treatment or a diagnosis of a low back disorder.  He was 
treated for right inguinal hernia during service.  The 
December 2003 separation examination report revealed that 
clinical evaluation of the musculoskeletal system and spine 
were normal and the Veteran denied having any arthritis of 
recurrent back pain or problems.  

On VA examination conducted in February 2004, the Veteran had 
no complaints relating to the low back and no clinical 
findings in this regard were made.

Private medical records reflect that the Veteran was seen in 
April 2006 with complaints of low back pain, providing a 
several year history of this problem.  Similarly, a VA record 
dated in December 2006 notes a 3 to 4 year history of back 
pain.  

VA records reflect that MRI studies of the lumbar spine were 
undertaken in September 2006 which revealed bilateral L5 
spondylolysis and grade 2-3 L5-S1 anterolisthesis with 
resultant severe L5-S1 central canal stenosis and bilateral 
neural foramen narrowing.  A December 2006 entry indicated 
that plain films and CT scans of the lumbar spine showed a 
grade III spondylolisthesis at L5-S1 and the Veteran was 
advised about L4 through S1 fusion.  The entry indicated that 
the Veteran would be scheduled for surgery as soon as 
possible.  

Upon private evaluation conducted in April 2007, the 
diagnoses included radiculitis, intervertebral disc syndrome 
without myelopathy and myofascitis. 

VA records reflect that in May 2007 the Veteran underwent L4 
through S1 fusion to treat spina bifida occulta and grade 3 
anterolisthesis, L5 over S1.  

The file contains lay statements from the Veteran's wife, a 
former military co-worker and a military supervisor, all 
attesting to the fact that the Veteran had been complaining 
of and experiencing back problems since about 2001/2002. 

On file is a medical report dated in June 2007 from a VA 
doctor (chief of neurosurgery).  She indicated that the 
Veteran had a long history of chronic low back pain that 
worsened during military service and noted that his duties as 
a military policeman included lifting a 120 pound shield and 
carrying roadblocks weighing 105-150 pounds, in addition to 
requiring regular training.  She indicated that the constant 
lifting requirements resulted in the development of a right 
inguinal hernia, which required surgical repair in 2002 and 
indicated that he had recently undergone a surgical 
correction from L4 through S1 spinal fusion.  The doctor 
characterized the current diagnosis as chronic low back pain 
secondary to grade III spondylolisthesis and observed that 
repetitive physical activity leads to a worsening of the slip 
of the lumbar spine and to increased chronic low back pain.  
She opined that a pre-existing disorder was likely aggravated 
during active duty.  

A VA examination of the spine was conducted in October 2007 
and the claims folder was reviewed.  The Veteran reported 
that he initially experienced low back pain and other 
symptoms in 2002.  A diagnosis of status post fusion L4-S1 
for grade 3 spondylolysis of the lumbosacral spine with 
internal fixation and bone grafting and residual radicular 
symptoms.  The examiner explained that grade 3 spondylolysis 
of the lumbosacral spine was a congenital-type condition, 
which existed prior to service; further explaining that there 
was no evidence that this condition was aggravated by 
military service, in light of STRs which were negative for 
any low back problems.  The examiner concluded that it was 
less likely than not that the low back disorder was caused by 
or the result of military service.

The file contains a May 2008 statement from a VA doctor in 
the neurosurgical unit, indicating that he last saw the 
Veteran in February 2008 due to back, groin and leg pain.  
The doctor documented that the Veteran reported that his 
training exercises included carrying a 70 pound shield on a 
weekly basis.  The doctor indicated that as a result of 
carrying the shield, the Veteran developed an inguinal hernia 
and subsequently chronic back and leg pain.  The doctor 
opined that it was highly likely that the same activity which 
caused the inguinal hernia (carrying the 70 pound shield) 
also caused direct and permanent damage to the lumbar spine.  

The Veteran presented testimony at a travel Board hearing 
held in August 2009.  He reported experiencing low back pain 
in service from 2000 to 2004, which went unreported so the 
Veteran could pursue a career in law enforcement.  



Analysis

The Veteran primarily maintains that service connection is 
warranted for a low back disorder, claimed as attributable to 
the duties associated with being a military police officer 
during service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a)(1).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran who served during a period of war 
is presumed to be in sound condition when he entered into 
military service except for conditions noted on entrance 
medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  
Where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service.  Id.

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See Cotant v. Principi, 17 Vet. App. 117, 
131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3- 03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2009).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Status post fusion L4-S1 for grade 3 spondylolysis of the 
lumbar spine with internal fixation and bone graft, with 
radicular symptoms was specifically diagnosed upon VA 
examination conducted in 2007.  As a currently manifested low 
back disorder is clearly shown, Hickson element (1) is 
satisfied.

The initial inquiry in this case is whether the Veteran had a 
low back disorder which existed prior to service.  A veteran 
will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.304 (2009).

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
At entry into active duty, in October 1998, the Veteran had a 
physical examination which included a normal finding of the 
spine and no notation on his induction examination report 
that noted a past, present or pre-existing low back disorder.  
As such, the presumption of soundness attaches and the Board 
will inquire whether clear and unmistakable evidence exists 
to rebut such a finding. 

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004), when, as in this case, no preexisting 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
§ 1111, the Veteran's claim is one for service connection.  
This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322.

However, presumption of soundness is not rebutted by clear 
and unmistakable evidence in this case.  The evidence on file 
includes a VA medical statement (June 2007) and a VA 
examination report (October 2007), both of which described 
the Veteran's low back disorder, as "pre-existing."  
However, also on file is a May 2008 statement from a VA 
doctor which included no such finding and in no way described 
the Veteran's low back condition as pre-existing.  As 
previously mentioned no pre-existing low back disorder was 
noted on the enlistment examination report or anywhere in the 
STRs.  In light of this conflicting evidence, the Board 
cannot conclude that clear and unmistakable evidence 
establishes a pre-existing low back disability; therefore, 
the Veteran is presumed to have entered service in sound 
condition.  38 U.S.C.A. § 1132; Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).  

Having found that the Veteran was in sound physical condition 
at the time he entered service, the Board's inquiry must then 
ascertain whether the Veteran incurred a low back disorder as 
a result of any incident of such service.

Technically, there was no evidence in the STRs of any low 
back pathology during service, although his credible 
testimony includes reference to back symptoms experienced 
during service.  A veteran is competent to testify as to a 
condition within his knowledge and personal observation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the 
Veteran's back problems did not materialize during the first 
post-service year; they were clearly documented even prior to 
the end of the second post-service year. 

The file contains two medical opinions in favor of the claim.  
Both the June 2007 and May 2008 statements from VA medical 
specialists, who have been treating the Veteran, stand for 
the proposition that the Veteran's currently manifested low 
back disability is etiologically linked to service-related 
activities, such as heavy lifting associated with his duties 
as a military policeman.  

In contrast, the file contains one negative opinion provided 
by a VA examiner in October 2007.  The examiner explained 
that grade 3 spondylolysis of the lumbosacral spine was a 
congenital-type condition, which existed prior to service; 
further explaining that there was no evidence that this 
condition was aggravated by military service, in light of 
STRs which were negative for any low back problems.  The 
examiner concluded that it was less likely than not that the 
low back disorder was caused by or the result of military 
service.

The RO has previously denied the claim, essentially assigning 
less probative weight to the favorable VA medical opinions of 
2007 and 2008, explaining that there was no indication that 
the doctors providing the opinions had the benefit of review 
of the claims file.  However, to the extent that historical 
information and reports of current manifestations and 
symptomatology made by the Veteran were relied on in 
conjunction with issuing and crafting those medical 
statements/opinions, the Court has held that VA can not 
reject a medical opinion simply because it is based on a 
history supplied by the Veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In this 
case, there is no indication that the history and symptoms 
reported by the Veteran as recorded in those medical 
statements are in any way incredible, inaccurate or 
incomplete, or that the opinions provided by the VA doctors 
would have been enhanced in any way with the benefit of the 
review of the claims folder.  Moreover, the opinions were 
provided by the Veteran's VA treating doctors.  As such, the 
Board believes that the opinions represent the most probative 
evidence on file regarding the matter of service incurrence.  

Essentially, all of the elements as discussed in the Hickson 
case have been established.  The Board could remand this case 
for another opinion that reconciles all of the medical 
information and opinions on file; however, the record as it 
stands implicates the Veteran's service-related duties as the 
etiological root of his low back problems.  Therefore, the 
Board concludes that remand is not necessary here.  Cf. 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting 
that, because it is not permissible for VA to undertake 
additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose.)

Resolving any benefit of the doubt in favor of the Veteran, 
the Board concludes that service connection for a low back 
disorder is warranted.  Accordingly, the claim is granted.

ORDER

Service connection for a low back disorder is granted.

REMAND

With respect to the service connection claim for a 
psychiatric disorder, it is the Board's belief that further 
development is required. 

The Veteran's service treatment records are negative for any 
diagnosed psychiatric disorder.  However, the December 2003 
separation examination report does reflect that the Veteran 
acknowledged having nervous trouble, further described as 
occasional anxiety attacks.  

Post-service records disclose that conditions including: 
major mood disorder, PTSD and depressive disorder have been 
diagnosed.  However, the record currently contains no medical 
opinion addressing the relationship between any currently 
diagnosed psychiatric disorder and service.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  For the reasons explained herein, additional 
information is required in this case so that the Board can 
render a fully informed appellate decision addressing all of 
the Veteran's theories of entitlement.  Therefore, a medical 
opinion will be sought in this case addressing the viable 
theories of entitlement (essentially, direct and secondary 
service connection) raised in this case.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also 38 C.F.R. § 
3.159(c)(4) (an examination or opinion is necessary if the 
evidence of record does not contain sufficient medical 
evidence to make a decision on the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his 
service connection claim for a 
psychiatric disorder.  

2.  The Veteran should be afforded VA 
psychiatric examination.  The Veteran's 
claims files should be made available to, 
and reviewed by, the examiner, to 
including evidence obtained on Remand.  
The examiner should review the service 
treatment records, post-service medical 
records, and relevant evidence of record, 
including any evidence obtained during 
the course of this Remand.  Any necessary 
diagnostic testing should be conducted.  
Then, the examiner should provide the 
following information:

a)	Assign a diagnosis for each current 
psychiatric disorder and describe the 
manifestations of each diagnosed 
disorder; 
b)	For each diagnosed psychiatric disorder, 
state whether it is at least as likely as 
not (a 50 percent, or greater, 
likelihood), or, is less than likely, or, 
is unlikely, that the disorder was 
incurred during or first manifested 
during the Veteran's active service 
extending from March 1999 to July 2004 or 
during the first-post service year; in 
this regard the examiner should address 
the more general question of whether it 
is at least as likely as not that any 
currently manifested psychiatric disorder 
is etiologically related to the Veteran's 
period of active service; 
c)	The provider is also asked to address the 
question of whether it is at least as 
likely as not that any currently 
manifested psychiatric disorder is 
causally related to or is aggravated by 
any service connected disorder - if a 
service-connected disability aggravates 
(i.e., permanently worsens) the 
psychiatric disorder, the examiner should 
identify the percentage of disability 
which is attributable to the aggravation.

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as 
not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

3.  The RO/AMC is requested to then 
review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim for a psychiatric 
disorder to include consideration of all 
viable theories of entitlement to include 
direct and secondary service connection.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


